DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Throughout the claim set the phrases “the one ends” or “the respective one ends” is used. For example, line fourteen of claim 1 recites “first, second, third, and fourth rack gears having the respective one ends”. It is not clear what structure “the one ends” refers. The phrase “the respective other ends” is also used throughout the claim set. For the reasons discussed above, it is not clear to what “the other ends” refers. The Examiner suggests amending the claim set to particularly point out the structural portions intended to be claimed (i.e., proximal end, distal end, etc.). 
Claim 1 also recites “a first module main body having first, second, third, and fourth linear guide holes formed to penetrate the insides thereof in a longitudinal direction”. It is not clear how the main body has “insides”. The Examiner suggests amending this language to recite “the inside thereof”.
Claim 9 also recites “a second module main body having first, second, third, and fourth linear guide holes formed to penetrate the insides thereof in a longitudinal direction”. It is not clear how the main body has “insides”. The Examiner suggests amending this language to recite “the inside thereof”.
Claim 1 recites the limitation "the front end" in the second line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the respective other ends" in the fifth line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the respective one ends" in the sixth line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the rear end" in the seventh line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the opened end" in the twenty-sixth line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the front end" in the second line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the respective other ends" in the fifth line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the respective one ends" in the sixth line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the rear end" in the seventh line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the opened end" in the twenty-fifth line of the claim.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2 and 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueno et al. (US 2008/0125628 A1) in view of Takahashi (US 4203430) in view of Krauter et al. (US 5359994).
Regarding claim 1, Ueno discloses a detachable endoscope (Fig. 1), the detachable endoscope comprising: an operation part (6/8B) for operating the front end of an insertion part (10/11; Fig. 1; par. [0041]-[0042]) having an illuminating photographing part to be bent and a detachable unit (15; Fig. 2) for detachably coupling the operation part and the insertion part, wherein the detachable unit comprises: a first detachable module (30/33) connected to the respective other ends of first, second, third, and fourth operation wires (14) having the respective one ends connected to the front end inside the insertion part (10/11) and provided on the rear end of the insertion part, and a second detachable module (25/22; Fig. 1) connected to first, second, third, and fourth connection wires (60/61) of a direction conversion part for converting a rotational motion into a linear motion in the operation part (6/8B) and provided on the front end of the operation part, wherein the first detachable module comprises: a first module main body (30/33) having first, second, third, and fourth linear guide holes (37/38/39/40) formed to penetrate the insides thereof in a longitudinal direction, and having a central placement hole (Fig. 6A) formed to penetrate the inside thereof in a thickness direction, first, second, third, and fourth rack gears (37a/38a/39a/40a) having the respective one ends correspondingly connected to the first, second, third, and fourth operation wires (14) and assembled in the first, second, third, and fourth linear guide holes (37/38/39/40), a first pinion gear (35a) gear-engaged between the first and second rack gears (37a/38a), a second pinion gear (36a) gear-engaged between the third and fourth rack gears (39a/40a), and a gear shaft (42) having the first and second pinion gears assembled with a vertical predetermined interval and fixedly installed in the central placement hole.
However, Ueno does not specifically disclose the gear racks being coupled to the operation wires via a first buffer part and wherein the first buffer part comprises: a first buffer body integrally provided on the respective ends of the first, second, third, and fourth operation wires, a first buffer line hole having a predetermined length formed inside the respective one ends of the first, second, third, and fourth rack gears and having the first buffer body reciprocatably inserted and disposed therein, and a first buffer stopper forming an inner hole having the operation wire having the first buffer body disposed to penetrate the inside thereof and assembled on the opened end of the first buffer line hole so as to prevent the first buffer body from being separated to the outside. Takahashi teaches an analogous endoscope the gear racks (6/7) being coupled to the operation wires (12/13) via a first buffer part (Fig. 2) and wherein the first buffer part comprises: a first buffer body (14/15; Fig. 2) integrally provided on the respective ends of the operation wires (12/13), and a first buffer stopper (8/9; Fig. 2) forming an inner hole having the operation wire (12/13) having the first buffer body (14/15) disposed to penetrate the inside thereof (Fig. 2).  Takahashi teaches that its gear racks (6/7) are externally threaded and engage with the internal threads of the first buffer stopper (8/9). Krauter teaches an analogous first buffer part wherein the gear racks are internally threaded (125/126 or 25/26) and engage the external threads of the first buffer stopper (133 or 33) via a first buffer line hole (134 or 34) having a predetermined length formed inside the respective one ends of the rack gears (125/126 or 25/26). It would have been obvious to one having ordinary skill to have placed external threads on the first buffer stopper and internal threads on the gear racks having a first buffer line hole, as taught by Krauter, as a simple substitution of one known configuration having the predictable result of translating the operation wire. Such modification would cause the first buffer body reciprocatably inserted and disposed therein (14/15), the first buffer stopper (8/9; Krauter: 133 or 33) assembled on the opened end of the first buffer line hole (Krauter: 134 or 34) so as to prevent the first buffer body from being separated to the outside, thereby compensating length errors of the first, second, third, and fourth operation wires caused by curved deformation portions generated on the middle portion of the length of the insertion part separated from the operation part by the first buffer part to align and dispose first, second, third, and fourth connecting ports provided on the ends of the first, second, third, and fourth rack gears at the same locations of the end of the first detachable module (capable of compensating such length errors; intended use).
Regarding claim 2, Ueno in view of Takahashi in view of Krauter disclose the detachable endoscope having the buffer function of claim 1, wherein the first buffer stopper (Krauter: 33) is provided in a hollow cylindrical body forming a slit (139) cutout in a longitudinal direction (Fig. 6).
Regarding claim 4, Ueno in view of Takahashi in view of Krauter disclose the detachable endoscope having the buffer function of claim 1, wherein the inner surface of an inlet end of the first buffer line hole (Krauter: 34 or 134) is in contact with the end of the first buffer stopper (Krauter: 33 or 133), and has a first inner projection having an annular shape forming a circular hole through which the first buffer body may pass (Figs. 3 and 5).
Regarding claim 5, Ueno in view of Takahashi in view of Krauter disclose the detachable endoscope having the buffer function of claim 1, wherein the first, second, third, and fourth rack gears (37a/38a/39a/40a) comprise: linear bars (Fig. 3) having predetermined lengths slidably assembled in the first, second, third, and fourth linear guide holes (Takahashi: 20; Fig. 2), and linear gear teeth (Fig. 3) formed to protrude from the linear bars so as to be gear-engaged with circular gear teeth (Fig. 3) formed on the outer circumferential surfaces of the first and second pinion gears (35a/36a).
Regarding claim 6, Ueno in view of Takahashi in view of Krauter disclose the detachable endoscope having the buffer function of claim 5, wherein the respective linear bars of the first, second, third, and fourth rack gears (Fig. 3) comprise: movable bodies guided and moved along a plurality of linear-type guide slits formed to be cutout on both side surfaces of the first module main body (Fig. 4).
Regarding claim 7, Ueno in view of Takahashi in view of Krauter disclose the detachable endoscope having the buffer function of claim 1, wherein the gear shaft (42) has first and second ring-type grooves recessed on the outer circumferential surfaces corresponding to the first and second pinion gears (Fig. 4), and the first and second ring-type grooves have first and second elastic rings (43) elastically contacting the inner circumferential surfaces and the outer circumferential surfaces of the first and second pinion gears (par. [0049]).
Regarding claim 8, Ueno in view of Takahashi in view of Krauter disclose the detachable endoscope having the buffer function of claim 1, wherein the first detachable module comprises: a wire support part (Fig. 9A – unlabeled wire support part at the distal end of 15) for supporting linear motions of the first, second, third, and fourth operation wires (14), and wherein the wire support part has first, second, third, and fourth support bodies having support holes, into which the first, second, third, and fourth operation wires (14)  are correspondingly inserted, formed to penetrate the insides thereof, a support block for fixedly installing the first, second, third, and fourth support bodies on one ends thereof, and a connection bracket for assembling the support block on one end of the first module main body (Fig. 9A – unlabeled wire support bodies and brackets at the distal end of 15).

Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Neither Ueno, Takahashi nor Krauter teach the detachable endoscope wherein the first buffer stopper has a fixing part having an assembling hole having a fastening member fastened to a fastening hole formed in the end of each of the first, second, third, and fourth rack gears disposed to penetrate the inside thereof, in combination with the other elements of the claim. 
Claims 9-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Although Ueno, Takahashi and Krauter teach an analogous endoscope, they do not teach or otherwise render obvious the second detachable module comprising a second buffer part, wherein the second buffer part comprises: a second buffer body integrally provided on the respective ends of the first, second, third, and fourth connection wires, a second buffer line hole having a predetermined length formed inside the respective one ends of the first, second, third, and fourth connection shafts so that the second buffer body is reciprocatably inserted and disposed therein, and a second buffer stopper assembled on the opened end of the second buffer line hole to prevent the second buffer body from being separated to the outside. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYNAE E BOLER/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795